DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, in the reply filed on July 16, 2021 is acknowledged.  Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 5,424,388).
Regarding claim 1, Chen et al. teach a system for producing a fiber-reinforced thermoplastic material (Abstract), the system comprising: a mechanism for moving at least one 
As to claim 2, Chen et al. disclose a mixing component that is further configured to mix the monomer with a catalyst and an activator prior to introduction of the monomer within the one or more channels of the impregnation die (Figure 2 – mixers in (9), (10) and (11) are capable of mixing as claimed) 

As to claims 6 and 7, Chen et al. disclose a gas purge mechanism that is positioned along the path of the at least one fiber strand and that is configured to introduce a moisture-free gas/nitrogen to the at least one fiber strand to create or maintain a substantially zero humidity environment around the at least one fiber strand (Figure 2; col. 6, lines 31-41; col. 7, lines 20-67 – nitrogen blanketing/air inlets and outlets).
As to claim 8, Chen et al. teach the monomer comprises caprolactam (col. 2, line 54-col. 3, line 26).

Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US 6,667,372).
Regarding claim 16, Miyake et al. teach a system for producing a fiber-reinforced thermoplastic material (the system of Miyake is capable of producing such a material even though a fiber-reinforced thermoplastic material is not explicitly disclosed) , the system comprising a belt (16) configured to/capable of moving a plurality of continuous fibers lengthwise along the belt with each of the plurality of continuous fibers spaced apart from an adjacent continuous fiber (Figure 1; col. 35, lines 26-36), the belt having lateral edges (16a) that are configured to retain a monomer atop the belt and between the lateral edges so that the monomer remains in contact with the plurality of continuous fibers (col. 41, lines 60-64); an injection die/nozzle (15a) configured to introduce the monomer onto the belt as the plurality of continuous fibers are moved past the injection die so that the monomer fully impregnates the plurality of continuous fibers (Figure 1; col. 35, lines 10-20; the system of Miyake is capable of being operated in the claimed manner); a curing oven through which the belt and the plurality of continuous fibers pass after the monomer is introduced to the plurality of continuous fibers via the injection die, the curing oven configured to polymerize the monomer to form the fiber-
As to claim 17, Miyake et al. teach cutting the particle/strip formed by granulator (21) and further cutting it to produce particles having a diameter of from 0.5 mm to 3.0 mm.  This is understood to teach a system capable of cutting the thermoplastic material strips parallel to the fibers as claimed to produce a pellet or granule. 
As to claim 18, Miyake et al. disclose the injection die is further configured to mix the monomer with a catalyst and an activator prior to introduction onto the belt through the injection die (Figure 1 (11) (12) (13) (14) (15) (15a)).  
As to claim 19, Miyake et al. disclose the first cutting machine is capable of cutting fiber-reinforced thermoplastic material to a length in a range of between 5-100 mm (col. 38, lines 38-60).  
As to claim 20, Miyake et al. disclose the first cutting machine is capable of cutting fiber-reinforced thermoplastic material to a length in a range of between 1-30 mm (col. 38, lines 38-60). 
As to claim 21, Miyake et al. disclose a system that is capable of maintaining the injection die and curing oven at substantially zero humidity (col. 12, line 1-col. 13, line 7; col. 33, lines 32-45; col. 35, lines 26-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,424,388), as applied to claims 1, 2 and 5-8 above, and further in view of Binse et al. (EP 0752306).
As to claim 3, Chen et al. teach the system set forth above.  Chen et al. do not teach one or more rollers positioned within the curing oven along the path of the at least one fiber strand so that the at least one fiber strand is wound around each of the one or more rollers thereby increasing the path of the at least one fiber strand within the curing oven.  However, Binse et al. teach an analogous system wherein one or more rollers are positioned within the curing oven along the path such that the fiber strand is wound around each of the rollers as claimed (Abstract; Figure (3) (4); col. 3, lines 4-col. 4, line 5; col. 4, lines 45-50; col. 5, lines 41-53).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Chen et al. and Binse et al. and to have utilized or more rollers positioned within the curing oven along the path of the at least one fiber strand so that the at least one fiber strand is wound around each of the one or more rollers thereby increasing the path of the at least one fiber strand within the curing oven in the system of Chen et al., as suggested by Binse et al., for the purpose, as suggested by Binse et al. of facilitating progress of the material through the oven at an increased manufacturing speed.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 6,667,372), as applied to claims 16-21 above, and further in view of any one of Hashimoto et al. (US 6,838,030), Collins (US 4,042,658) or Nagao et al. (US 3,646,184).
As to claim 22, Miyake et al. teach and disclose the system set forth above.  Miyake et al. do not teach the cutting mechanism is wider than the material being cut.   However, each of Hashimoto et al. (Figure 1 (1b) (1c) (3a) (3b) (6a) (6b)), Collins (Figure 2 (S) (24) (25) (26)) and Nagao et al. (Figure 2 (7) (8) (9) (10) (11)) teach analogous systems wherein the cutting mechanism is wider than the material being cut.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Miyake et al. with any one of the secondary references and to have utilized a cutting mechanism that is wider than the material being cut in the system of Miyake et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references of effectively cutting the sheet material into a desired particle/strip in an art recognized suitable and effective manner (e.g. provide sufficient width in the equipment to facilitate cutting the entire width of the material with a safety factor to prevent jamming the equipment).

Allowable Subject Matter
Claims 9-15 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a system for producing a fiber-reinforced thermoplastic material comprising a belt that is configured to move a plurality of fiber strands continuously lengthwise through the system wherein the belt comprises a plurality of channels that extend lengthwise along the belt, wherein each channel is configured to receive one of the plurality of fiber strands so that each fiber strand is oriented parallel to an adjacent strand and is spaced apart from an adjacent strand in combination with an injection die having a plurality of injection nozzles, wherein each injection nozzle is positioned over a corresponding channel of the belt as claimed wherein a curing oven through which the belt and plurality of fibers strands pass is utilized followed by a cutter located downstream of the curing oven in combination with the other features instantly claimed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 2016/0318216; Figures 1-20) and Padmanabhan (US 2013/0115412; Figure 2; paragraph [0035]) disclose analogous methods and systems for impregnating fibrous materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742